3n-/5
                               ELECTRONIC RECORD




COA#       11-14-00238-CR                        OFFENSE:        22.011


           Albert Melvin Piatt v.
STYLE:    The State of Texas                     COUNTY:         Palo Pinto

COA DISPOSITION:      DISMISSED                  TRIAL COURT:    29th District Court


DATE: 3/5/15                      Publish: NO    TCCASE#:        14229




                        IN THE COURT OF CRIMINAL APPEALS



         Albert Melvin Piatt v.
style:   The State of Texas                          cca#:       PD-0348-15
         PfZO SE                      Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         res-fb-s^                                   JUDGE:

DATE: CWv Z*>. 20/<T                                 SIGNED:                           PC:

JUDGE: /^                                             PUBLISH:                         DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD